Citation Nr: 1527548	
Decision Date: 06/26/15    Archive Date: 07/07/15

DOCKET NO.  09-00 209A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to service connection for a bilateral shoulder disability, to include as secondary to service-connected bilateral foot tendonitis.
 
2.  Entitlement to service connection for a low back disability, to include as secondary to service-connected bilateral foot tendonitis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran had active service from June 1968 to January 1970. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota.  The Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO in June 2010.  After remanding the case for further development in January 2011 and February 2014, the Board denied the Veteran's claims in a September 2014 decision.  The Veteran appealed that Board decision to the United States Court of Appeals for Veterans Claims.  Pursuant to a joint motion for remand, in a May 2015 Order, the Court remanded that Board decision for readjudication in accordance with the joint motion.  


FINDINGS OF FACT

1.  The most probative evidence of record shows that the Veteran does not have a chronic bilateral shoulder disability that had its onset in or is related to a period of active service, or that is proximately due to or aggravated by the service-connected tendonitis of the feet; arthritis of the shoulders was not manifest to a compensable degree within one year of discharge.

2.  The most probative evidence of record shows that the Veteran does not have a chronic low back disability that had its onset in or is related to a period of active service, or that is proximately due to or aggravated by the service-connected tendonitis of the feet; arthritis of the lumbosacral spine was not manifest to a compensable degree within one year of discharge.

CONCLUSIONS OF LAW

1.  A bilateral shoulder disability was not incurred in or aggravated by active service and is not proximately due to or the result of a service-connected disability, and bilateral shoulder arthritis may not be presumed to have been incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2014). 

2.  A low back disability was not incurred in or aggravated by active service and is not proximately due to or the result of a service-connected disability, and arthritis of the lumbosacral spine may not be presumed to have been incurred in or aggravated by active service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2014).  Proper notice must inform the claimant and his or her representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice requirements apply to all five elements of a service-connection claim, to include Veteran status, existence of a disability, a connection between service and the disability, degree of disability, and effective date of the disability.  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded should be included.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In this case, neither the Veteran nor representative has alleged prejudice with respect to notice, as is required.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  A May 2007 letter notified the Veteran of the criteria for establishing direct and secondary service connection, the evidence required in that regard, and his and VA's respective duties for obtaining evidence.  The letter also notified the Veteran of how VA determines disability ratings and effective dates if service connection is awarded.  Thus, the letter addressed all notice elements and predated the initial adjudication by the RO in October 2007.  

VA also has a duty to assist a claimant in the development of a claim.  That duty includes assisting in obtaining service medical records and pertinent treatment records and providing an examination or obtaining an opinion when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  

In this case, all necessary development has been accomplished and therefore appellate review may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service medical records, and post-service reports of VA and private treatment and examination.  The Veteran's statements in support of the claims are of record.  The Board has carefully reviewed those statements and concludes that no available outstanding evidence has been identified.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the claims.  

VA has obtained examinations and opinions consistent with the remainder of the evidence of record, and with supporting rationale.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  They are adequate for adjudication purposes.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board finds that no further notice or assistance is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2014).  Evidence of continuity of symptomatology of a disability from the time of service to the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b) (2014); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014).  

Where a Veteran served for 90 days or more of active service, and certain chronic diseases, such as arthritis, become manifest to a degree of 10 percent or more within one year from the date of separation from service, the disease shall be presumed to have been incurred in service, even though there is no evidence of such disease in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).  

Service connection requires competent evidence of (1) a current disability; (2) the incurrence or aggravation of a disease or injury during service; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

Service connection may also be granted for disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310 (2014).  Service connection is permitted not only for a disability caused by a service-connected disability, but also for the degree of disability resulting from aggravation to a nonservice-connected disability by a service-connected disability.  38 C.F.R. § 3.310 (2014); Allen v. Brown, 7 Vet. App. 439 (1995).

The Veteran asserts that he has a bilateral shoulder disability and a low back disability that are etiologically related to active service.  In the alternative, he contends that they are proximately due to or aggravated by service-connected bilateral foot tendonitis. 

A review of the service medical records is silent for complaints of or treatment for any shoulder or low back injury or disability.  During a January 1970 separation examination, the Veteran denied having experienced arthritis or rheumatism, back trouble of any kind, or shoulder problems.  His upper extremities and lumbosacral spine were evaluated as normal. 

Private medical records from a chiropractor show that the Veteran injured his back at work in December 1994.  Records dating from the time of that injury indicate that the Veteran had no prior foot or shoulder problem and specify that he had no prior back problem.  X-rays showed mild degenerative disc disease at L5-S1.  Records dating through May 2007 show complaints of back, hip, and knee pain, but not of foot pain or any indication of a chronic altered gait due to foot problems.

VA medical records show complaints of low back and shoulder pain.  A January 2008 record shows a history of right shoulder pain for years.  However, they do not show an altered gait or a leg length discrepancy.  

In letters dated in April 2008 and September 2009, the Veteran's chiropractor noted that the Veteran's bilateral foot disability resulted in an altered gait which, over time, caused and aggravated degenerative changes in his back. 

A February 2011 VA examination of the Veteran's feet revealed a normal gait.

In a letter dated in August 2011, the Veteran's chiropractor noted that the Veteran's right leg was longer than his left, resulting in an altered gait, which in turn aggravated his low back and shoulder disorders.

At an August 2011 VA examination, the examiner diagnosed bilateral shoulder strain and degenerative disc disease.  The examiner also indicated that there was no leg length discrepancy.  In September 2011, the examiner was asked to provide an etiology opinion.  The examiner opined that it was less likely as not that the bilateral shoulder and back disabilities were caused by or the result of chronic Achilles tendonitis.  The examiner noted that in the absence of gait disturbance, it was unlikely that there were biomechanical forces that could have caused the shoulder and back disabilities. 

At an April 2014 VA examination, the examiner diagnosed degenerative arthritis of the spine and right shoulder.  The examiner concluded that it was less likely that the currently manifested shoulder and low back disabilities were due to service, or proximately due to or aggravated by the service-connected bilateral foot tendonitis.  The examiner noted that the Veteran had no documented back or shoulder injury in service.  The Veteran had arthritis in the lumbosacral spine and right shoulder that appeared to have developed many years after service.  The examiner noted that there was no gait disturbance or leg length discrepancy that might cause a strain to the low back from foot or ankle issues.  The examiner added that there was no physiologic way for the foot injury to affect the shoulder unless there was a fall injury due to foot issues, which was not reported in the claims file.  The examiner noted that there was no means found by which the back or shoulders could be chronically worsened by the foot injuries.  The examiner then concluded, "There simply is no connection from the foot issues to either back or shoulder problems seen today."

The Board finds that the most probative evidence of record shows that the Veteran does not have a chronic bilateral shoulder or low back disability that had its onset in service in or is related to a period of active service.  There is no evidence of a disability of the shoulders or low back in service or for many years thereafter.  While not dispositive, the passage of so many years between discharge from active service and the objective documentation of a claimed disability is a factor that weighs against a claim for service connection.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

The Board also finds that the most probative evidence of record shows that the Veteran does not have a chronic bilateral shoulder or low back disability that is related to a period of active service.  Two VA examiners have opined that it was not likely that the Veteran had chronic disabilities of the shoulders or low back as a result of service.  As they had the benefit of reviewing the evidence in the Veteran's claims file, the Board finds that their opinions are of great probative value.  Hayes v. Brown, 5 Vet. App. 60 (1993).  Moreover, in the absence of a specific injury in service, the Veteran's current complaints could not be related to service.  

With no clinical evidence documenting the presence of arthritis in either shoulder or low back within one year of discharge from active duty, the Board further finds that the most probative evidence of record shows that arthritis of the shoulders and low back was not manifest to a compensable degree within one year of discharge.  Therefore, presumptive service connection is not warranted.

The Board notes that a private chiropractor has opined that the Veteran's current bilateral shoulder and low back disabilities are related to service-connected tendonitis of the feet.  The basis of that opinion was that the service-connected foot disability resulted in a gait disturbance that caused or aggravated disabilities of the shoulders and back.  However, a gait disturbance is not shown in the VA or private medical records, including the chiropractor's own records.  Thus, the Board finds that opinion is of reduced probative value.  Hayes v. Brown, 5 Vet. App. 60 (1993).  The chiropractor later stated that the Veteran had a leg length discrepancy that resulted in a gait disturbance.  A leg length discrepancy is also not shown in the medical evidence of record and has not been attributed to service-connected tendonitis of the feet, not even by the chiropractor.  Moreover, the chiropractor's change in rationale as to the cause of the gait disturbance that resulted in aggravation of the shoulder and low back disabilities further reduces the probative value of the earlier opinion.

On the other hand, two VA examiners have opined that the Veteran's current bilateral shoulder and low back disabilities are not related to the service-connected foot tendonitis.  As the examiners had the benefit of reviewing all the evidence in the Veteran's claims file, including the private chiropractor's opinions, and their opinions are supported by the objective medical evidence of record and by sound rationale, the Board finds their opinions to be of greater probative value.  Hayes v. Brown, 5 Vet. App. 60 (1993).  Both examiners also indicated that the Veteran did not have a gait disturbance or leg length discrepancy, discounting the basis of the private chiropractor's opinion.  Even if the Veteran had a leg length discrepancy as noted by the chiropractor, the April 2014 VA examiner noted that any such discrepancy did not result in a gait disturbance or strain to the low back.

The Board finds that the preponderance of the evidence of record shows that the Veteran does not have a chronic bilateral shoulder or low back disability that is proximately due to or aggravated by service-connected bilateral foot tendonitis.

The Board notes the Veteran's testimony that his treating VA podiatrist had advised him as to a connection between service and the disabilities on appeal.  There is no such opinion of record in the VA medical records, which suggests that the podiatrist did not memorialize any such opinion in writing.  However, the Board has requested to VA physicians to provide an opinion in this case, which they have done following thorough examination.  They also provided persuasive rationales in finding against any relationship to service or the service-connected foot disabilities.  Thus, a remand to ask the podiatrist to provide such opinion would unnecessarily impose additional burdens on VA.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  The Board also notes that the connection between what a physician said and a lay person's account of what was purportedly said, filtered through a lay person's sensibilities, is too attenuated and inherently unreliable to constitute medical evidence.  Robinette v. Brown, 8 Vet. App. 69 (1995).  While the Veteran may be competent to report that the podiatrist told him that he had a particular diagnosis, the Veteran is not competent to relay a medical opinion on etiology as such is much more complex than a diagnosis.  Moreover, because the accepted rationale in this case is that only a gait disturbance or leg length discrepancy would cause or aggravate a shoulder or low back disability, neither of which is shown in the medical records, the Board finds it likely that the podiatrist's opinion would be outweighed by those of the two VA examiners.  Hayes v. Brown, 5 Vet. App. 60 (1993).  There is also no indication that the podiatrist reviewed the Veteran's claims file, further reducing the probative value of any such opinion, especially in this case in which the medical evidence does not show a gait disturbance or leg length discrepancy, which form the basis of the favorable medical opinion.  Even if the Board accepts the Veteran's testimony that a podiatrist told him that a back or shoulder disability was related to service or a service-connected disability, the Board finds that the preponderance of the evidence would still be against the claim because of the persuasive opinions in the two VA examinations.

The Board notes that a lay person is competent to address etiology in some limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In this case, however, the question of causation extends beyond an immediately observable cause-and-effect relationship.  Therefore, the Veteran is not competent to address etiology.  The Board finds the medical opinions to be more probative and persuasive in this case, and among them the Board has found the opinions of the VA examiners to be the most probative and persuasive.  Hayes v. Brown, 5 Vet. App. 60 (1993).  

Accordingly, the Board finds that the preponderance of the evidence is against the claims for service connection for bilateral shoulder and low back disabilities, and the claims must be denied.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Service connection for a bilateral shoulder disability, to include as secondary to service-connected bilateral foot tendonitis, is denied.

Service connection for a low back disability, to include as secondary to service-connected bilateral foot tendonitis, is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


